DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/21 has been entered.
Claim 1 is amended. The rejection of claim 1 is withdrawn in light of the amendment; however, new rejections of claim 1 are provided. Claims 1, 3, and 4 are rejected, see below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Specifically, claim 1 includes a limitation to preventing backflow to the pressure reducing valve without using an adjustment mechanism. This limitation is not found in the instant disclosure.
Based on the specification, it appears that backflow to the pressure reducing valve can be prevented when a low-pressure communication pipe (L14) is provided between the third (L15) and fourth (L16) flow paths. Backflow is not necessarily prevented.
Additionally, the pressure in the low-pressure communication pipe (L14) is controlled by the pressure reducing valve, which is inherently an adjustment mechanism. The use of the pressure reducing valve adjustment mechanism to create the low-pressure in the low-pressure communication pipe means that backflow can be prevented with the use of an adjustment mechanism.
Therefore, the examiner finds that the limitation “such that the backflow to the pressure reducing valve is prevented without using an adjustment mechanism” is not supported by the filed disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al. (US 2013/0052556) in view of Kato et al. (US 2013/0095398), Kibune (US 2011/0294027), Mallavarapu et al. (US 2008/0206607), Ohgami et al. (US 2014/0147760), and Paganelli (US 2012/0308906).
Maier teaches a fuel cell system comprising: first and second fuel gas tank units, or high pressure tanks (14, 16), configured to store a fuel gas, a main stop valve, or shut off valve (20, 24), provided with each of the tanks (14, 16), at least one injector (30), and a fuel supply line provided between the injector and tanks with a pressure reducing valve, or pressure regulator (28), provided in the fuel supply pipe (Figure 1, [0017]-[0019]).

With further regard to claim 1, Maier teaches a main stop valve, or shut off valve (20, 24), but fails to teach that the main stop valves are provided in each of the fuel gas tank units.
Kato teaches a main stop valve (4) mounted in the opening of a hydrogen tank (2) for use in a fuel cell system (Figure 1, [0030]).
It would have been obvious to the skilled artisan to substitute arrangement of the shut off valves and hydrogen tanks Maier with the known arrangement with main stop valves in the tanks such as taught by Kato and the results would have been predictable. MPEP 2143 I B

Kato further teaches a pressure reducing valve (5) with injector (30) downstream of the tank (Figure 1, [0033]).


Further regarding claim 1, Maier fails to each a second fuel cell stacks, where the first and second stacks.
Kibune teaches a fuel cell system comprising first and second hydrogen storage units, or containers (110, 120, 130), and first and second fuel cell stacks (300), with flow paths, which include check valves (516, 526, 536), flow path switching valves (518, 528), bypass piping (517, 527), and discharge regulating valves (538), between the containers and fuel cell stacks (Figures 9A-9C, [0047]).
Kibune teaches that the flow paths are used to regulate the pressure of the containers in order to stabilize the supply of hydrogen to the fuel cells ([0007], [0010]).
Furthermore, Mallavarapu teaches a fuel cell system including first and second fuel cell stacks (10, 11), in order to ensure that power is supplied in the event of failure of an anode injector (20), they preventing a walk-home incident (abstract, Figure 1).
In light of Kibune and Mallavarapu, it would have been obvious to the skilled artisan to provide additional fuel cell stacks with multiple storage tanks in the system of Maier. The skilled artisan will easily understand that additional fuel cell stacks will produce additional power in the fuel cell system of Maier, and additional stacks also allow for continued power in the incident of a failure in the system.

With further regard to claim 1 and regarding claim 3, as is discussed above, the fuel cell system of Maier in view of Kato teaches the fuel supply path from the main stop valves, through the pressure 
Further, Ohgami teaches two injectors (28A, 28B) in a fuel flow path, where the pressure of the lines before and after the injectors in the flow path is controlled based on the hydrogen pressure in the tanks and the needs of the fuel cell system (abstract, Figures 3 and 5, [0031]).
It would have been obvious to the person having ordinary skill in the art to connect the fuel supply lines both before and after the injectors, such as suggested by Ohgami, in order to form communication pipes for different pressure requirements of the fuel cell system. The arrangement of such pipes would be well within the ordinary level of skill in the art for setting up a fuel cell system for controlling pressures based on the teachings of Kibune, Mallavarapu, and Ohgami.

With further regard to claim 1, Maier in view of Kato, Kibune, Mallavarapu, and Ohgami is silent on prevention of backflow to the pressure reducing valve without the use of an adjustment mechanism.
 Paganelli teaches a fuel cell system including a fuel tank (11T), a pressure reducing valve (117), and a fuel gas accumulation chamber (116), which may be placed at any point in the fuel gas supply circuit ([0042]). The fuel gas accumulation chamber (116) prevents overpressure in the fuel gas supply line, thereby preventing backflow on the pressure reducing valve, without the use of an adjustment mechanism.
It would have been obvious to the skilled artisan to include a fuel gas accumulation chamber in the fuel supply system of Maier in view of Kato, Kibune, Mallavarapu, and Ohgami such as suggested by Paganelli in order to prevent overpressure in the fuel gas supply line.

With regard to claim 4, Ohgami teaches that the first and second injectors are controlled in synchronization (Figures 3, 4, and 7).

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/4/21, with respect to the rejection(s) of claim(s) 1, 3, and 4 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729